I concur. If the fainting and fall had not resulted in striking the bookshelf there would have been no accident within the meaning of the Industrial Commission Act. An inner failing unrelated to the industry, while accidental in the sense that it may be to the victim unexpected and unforeseen, is not an industrial accident. But there was a second event — a striking of the head due from the fall which itself is an accident unless we are to consider the fainting, plus the consequent fall, plus the blow, as an indivisible unit accident. There may have been no relation between the industry and the fainting and the fall, but when the claimant struck her head upon the bookshelf on the way down the industry entered into the picture and an accident occurred during the course of the employment and not just in the duration of the shift. The industry did not set in motion the chain of events but it was an actor in the drama. Since the accident resulted from the fall which resulted in an injury the requirements of the statute are satisfied. *Page 497 
In Reynolds v. Industrial Commission, 88 Utah 186,27 P.2d 28, there was an inner failing — applicant claimed indigestion which caused a fall and a striking of the deceased's head on a board shelf during the fall. The question determined was as to whether the blow caused the death or was an efficient concurring or contributing cause thereof. The commission decided that it was not. This court upheld the commission. If the blow could not have been considered an accident in the course of the employment because it was part of a chain initiated by an inner failing which had no relation to the work, it is difficult to see why it was necessary to consider the above question.
Certainly in cases where falls were caused by epilepsy or fainting or some inner failing and the victim on account of it was precipitated into some hazard peculiar to the industy and by reason of that happening, suffered injury, he would be entitled to compensation. The accident in such case would arise out of the industry. See Dows Case, 231 Mass. 348, 121 N.E. 19, and cases cited in prevailing opinion. Also cases cited in the main opinion. In the instant case the incident of striking the bookshelf which actually caused the injury was such as would have been as likely to occur at home or anywhere outside of the industry, yet because it occurred while she was in pursuance of her master's business and not during a departure from the employment as might have been found by the Commission in the case of Salt Lake City v. Industrial Commission, 103 Utah 581,137 P.2d 364, it was an accident in the course of the employment. InConnelly v. Samaritan Hospital, 259 N.Y. 137, 181 N.E. 76, the woman struck a table during her fall. At page 140 of 259 N.Y. Reports and at page 78 of 181 N.E. Reports, the court states:
"`It is the fall and the injury resulting from it that constitutes an accident within the purview of the statute. The cause may be disregarded and the injury limited to an investigation to disclose whether the fall, having occurred, bore with it such consequences as would not have occurred except for the employment.' * * * If, except for the employment, the fall, though due to a cause not related to the *Page 498 
employment, would not have carried the consequences it did, then causal connection is established between injury and employment, and the accidental injury arose out of the employment. The employment has subjected the workman to a special danger which in fact resulted in injury." In reaching its conclusion that court applied the rule that, "Whenever conditions attached to the place of employment or otherwise incident to the employment are factors in the catastrophic combination, the consequent injury arises out of the employment."
In the case of Taggart v. Industrial Commission of Utah,79 Utah 598, 12 P.2d 1356, the death was traced to a sneeze or a blowing of the nose which occurred in the duration of the employment. It was stated that if the death was service connected it was by way of an occupational disease and not an accident. But it is thought that if there had been no gradual weakening of the wall of the blood vessel by the deposit and sealing of dust on the septum of the nose, but a bursting of the blood vessel by a sneeze or blowing of the nose without the antecedent occupational disease, the commission could not have held the blowing of the nose nor the sneeze nor its consequences to be an accident, for an untoward event merely happening in the duration of the employment unless it has some relation to the industry is not compensable.
MOFFAT, J., deceased. *Page 499